                        Case 18-11795-MFW               Doc 600        Filed 04/04/19        Page 1 of 27



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11

         RM Wind-Down Holdco LLC, et al.,1                               Case No. 18-11795 (MFW)

                               Debtors.                                  (Jointly Administered)

                                                                         Hearing Date: Apr. 25, 2019 at 10:30 a.m. (ET)
                                                                         Objection Deadline: Apr. 18, 2019 at 4:00 p.m. (ET)


              DEBTORS’ MOTION FOR ENTRY OF AN INITIAL ORDER AND A FURTHER
               ORDER (I) AUTHORIZING THE DEBTORS TO MAKE DISTRIBUTIONS TO
             CLAIMANTS HOLDING ALLOWED FIRST PRIORITY SECURED CLAIMS AND
             ALLOWED 503(b) CLAIMS; (II) AUTHORIZING THE DEBTORS TO ABANDON
             CERTAIN PROPERTY; (III) DISMISSING THE DEBTORS’ CHAPTER 11 CASES;
                 (IV) ESTABLISHING PROCEDURES WITH RESPECT TO FINAL FEE
                 APPLICATIONS; (V) AUTHORIZING THE DEBTOR ENTITIES TO BE
                DISSOLVED IN ACCORDANCE WITH APPLICABLE STATE LAW; AND
                               (VI) GRANTING RELATED RELIEF

                   The debtors and debtors in possession in the above-captioned chapter 11 cases

         (collectively, the “Debtors”) hereby submit this motion (this “Motion”) for entry of orders,

         substantially in the forms attached hereto (the “Initial Order,” and the “Dismissal Order,”

         respectively, and together, the “Proposed Orders”): (a) authorizing the Debtors to pay Allowed

         First Priority Secured Claims (as defined below) and Allowed 503(b) Claims (as defined below),

         with any excess funds remitted to the Secured Lenders (as defined below); (b) authorizing, but

         not directing, the Debtors to abandon and destroy any and all of the books and records that were

         not sold as part of the RM Asset Sale (as defined below) or other dispositions of the Debtors’

         assets;    (c) approving procedures for the filing and approval of final fee applications by


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
         identification numbers, are as follows: RM Wind-Down Holdco LLC (f/k/a RM Holdco LLC) (6847); RM Wind-
         Down Opco LLC (f/k/a RM Opco LLC) (7122); RM Wind-Down HQ LLC (f/k/a RM HQ LLC) (8615); RM Wind-
         Down Chevys LLC (f/k/a RM Chevys LLC) (N/A); RM Wind-Down Acapulco LLC (f/k/a RM Acapulco LLC)
         (N/A); and RM Wind-Down El Torito LLC (f/k/a RM El Torito LLC) (N/A).
01:24355082.1
                        Case 18-11795-MFW              Doc 600        Filed 04/04/19       Page 2 of 27



         professionals retained in these chapter 11 cases (collectively, the “Professionals”), and providing

         for payment of fees incurred by Professionals in the Chapter 11 Cases (“Professional Fees”);

         (d) dismissing the Debtors’ chapter 11 cases (collectively, the “Chapter 11 Cases”);

         (e) authorizing the Debtors to be dissolved in accordance with applicable state law and on the

         terms provided for in the Initial Order and Dismissal Order, respectively; and (f) providing such

         other related relief as is just and necessary in connection with the relief sought herein. In support

         of this Motion, the Debtors respectfully represent as follows:

                                             PRELIMINARY STATEMENT2

                 1.       The Debtors and the Purchaser worked diligently from the outset of these

         Chapter 11 Cases to formulate and close a sale of substantially all of the Debtors’ assets to

         preserve the Debtors’ business as a going concern, save a significant number of jobs and

         maintain a restaurant business upon which hundreds of vendors and landlords could continue to

         depend. Those efforts have been successful. The sale of substantially all of the Debtors’ assets

         (the “RM Asset Sale”) closed on October 29, 2018, resulting in the satisfaction of the Debtors’

         obligations under the DIP Financing, the Purchaser’s agreement to satisfy certain administrative

         expense claims (as identified in the APA), and the payment or assumption of certain other

         liabilities (as identified in the APA).

                 2.       Although the $46.75 million proceeds from the RM Asset Sale were sufficient to

         repay the DIP Financing, the Debtors commenced these Chapter 11 Cases with over

         $255 million in secured Prepetition Indebtedness (as defined and validated in the Final DIP

         Order). The Final DIP Order recognized prepetition liens and created post-petition adequate

         protection liens on substantially all of the Debtors’ assets, including proceeds of Avoidance

         2
          Capitalized terms used but not otherwise defined in this Preliminary Statement shall have the meanings ascribed to
         such terms elsewhere in this Motion.
01:24355082.1




                                                                 2
                      Case 18-11795-MFW          Doc 600      Filed 04/04/19     Page 3 of 27



         Actions, in favor of the Debtors’ prepetition Secured Lenders. No committee was appointed in

         these cases, and no party challenged the Secured Lenders’ liens or claims. The Secured Lenders

         also received a superpriority administrative claim for any diminution in the value of their

         collateral ($5.5 million at minimum) on account of the DIP Financing. Given the extent of the

         Secured Lenders’ liens and the magnitude of their deficiency claim, any value received by the

         Debtors’ estates on account of Remaining Assets (and subsequent monetization thereof) would

         redound to the benefit of the Secured Lenders, unless they agree otherwise (which they have

         subject to certain limitations, as described below). Accordingly, there is no reasonable prospect

         of distributions from any Debtor’s estate to any holders of prepetition unsecured claims against

         the Debtors (other than prepetition claims afforded administrative priority under section 503(b)

         of the Bankruptcy Code), and the estates do not and will not have available funds to satisfy either

         priority claims or general unsecured claims which have been asserted against them.

                3.      The Debtors have explored various options to bring these Chapter 11 Cases to a

         conclusion, and believe, after making appropriate considerations, that a dismissal of these

         Chapter 11 Cases is the most expeditious and cost-effective mechanism to wind down the

         Debtors’ affairs. In reaching this conclusion, the Debtors determined that a dismissal would not

         negatively impact creditors (as compared to a chapter 11 plan or conversion to chapter 7)

         because there are no remaining assets of any value available for distributions to unsecured

         creditors and insufficient funds to support the administrative costs of pursuing anything but a

         prompt exit from bankruptcy.

                4.      The Debtors are unable to pursue a confirmable chapter 11 plan because they do

         not have sufficient assets available to pay all administrative and priority creditors in full, nor a

         credible path to securing a non-insider, impaired consenting class. The Debtors considered


01:24355082.1




                                                          3
                        Case 18-11795-MFW               Doc 600       Filed 04/04/19        Page 4 of 27



         exiting the Chapter 11 Cases through a chapter 7 process but believe that the additional chapter 7

         trustee’s fees, commissions and related costs would make any recovery to priority and unsecured

         creditors similarly unlikely, if not impossible. In seeking approval of the dismissal of these

         Chapter 11 Cases pursuant to the Initial Order and Dismissal Order, respectively, the Debtors are

         mindful of the Supreme Court’s decision in Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973

         (2017) and the propriety of “structured” dismissals. Accordingly, the Initial Order provides for

         distributions that comply with sections 507(a) and 726 of the Bankruptcy Code.

                 5.       Therefore, with the support of the Purchaser and the Secured Lenders, the Debtors

         (a) propose making payments to holders of (i) valid, allowed first priority secured claims

         (the “Allowed First Priority Secured Claims”), which claims are based on Permitted Prior Liens

         (as defined in the Final DIP Order), and (ii) valid, allowed claims arising under section 503(b) of

         the Bankruptcy Code (such claims, collectively, the “Allowed 503(b) Claims”),3 (b) request the

         dismissal of the Chapter 11 Cases and related relief on the terms set forth in the Proposed Orders

         attached hereto, and (c) request certain related relief, as set forth in this Motion.

                                              JURISDICTION AND VENUE

                 6.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

         has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,

         dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

         § 157(b)(2), and the Debtors confirm their consent pursuant to rule 9013-l(f) of the Local Rules

         of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”) to the entry of a final order by the Court in connection with this

         3
           Upon the conclusion of the Debtors’ claims reconciliation process, the Debtors will file a notice on the docket in
         these Chapter 11 Cases setting forth the Allowed First Priority Secured Claims and Allowed 503(b) Claims, which
         will be paid in full upon agreement of the Debtors’ Secured Lenders.
01:24355082.1




                                                                  4
                      Case 18-11795-MFW          Doc 600     Filed 04/04/19     Page 5 of 27



         Motion to the extent that it is later determined that the Court, absent consent of the parties,

         cannot enter final orders or judgments in connection herewith consistent with Article III of the

         United States Constitution.

                7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                8.      The statutory bases for the relief requested herein are pursuant to sections 105(a),

         305, 349, 363(b)(1), 554(a), 726, and 1112(b) of title 11 of the United States Code (the

         “Bankruptcy Code”), Rules 1017, 2002, 6007 and 9013 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and Local Rule 1017-2.

                                                 BACKGROUND

         A.     General Background

                9.      On August 5, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

         petition for relief under chapter 11 of the Bankruptcy Code. On August 7, 2018, the Court

         entered an order [D.I. 43] authorizing the joint administration and procedural consolidation of

         these Chapter 11 Cases pursuant to Bankruptcy Rule 1015(b).

                10.     The Debtors continue to manage their properties as debtors in possession pursuant

         to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment

         of a trustee or examiner in the Chapter 11 Cases, and no statutory committee has been appointed.

                11.     Additional information regarding the Debtors, including their business operations,

         corporate and capital structure, and the events leading to the commencement of the Chapter 11

         Cases, is set forth in the Declaration of Jonathan Tibus in Support of the Debtors’ Chapter 11

         Petitions and First Day Pleadings [D.I. 14] (the “First Day Declaration”) and incorporated by

         reference herein.




01:24355082.1




                                                         5
                      Case 18-11795-MFW          Doc 600      Filed 04/04/19     Page 6 of 27



         B.     Background Regarding Prepetition Debt, Selection of Stalking Horse Bidder, the
                DIP Facility, and the RM Asset Sale

                1. Prepetition Debt

                12.     As detailed in the First Day Declaration, as of the Petition Date, the Debtors were

         majority owned by affiliated entities of Tennenbaum Capital Partners (“TCP”) and Z Capital

         Group (“Z Capital”).      Prior to the Petition Date, and in connection with the Debtors’

         predecessor’s chapter 11 proceeding, the Debtors entered into a First Lien Credit Facility with

         the First Lien Lenders and Wells Fargo Bank, N.A., as agent (“Wells Fargo”). As of the Petition

         Date, the outstanding balance due under the First Lien Credit Facility was approximately

         $41.67 million. The Debtors also entered into a Second Lien Credit Facility prior to the Petition

         Date with certain Second Lien Lenders and Wells Fargo, as agent. As of the Petition Date, the

         outstanding balance due under the Second Lien Credit Facility, exclusive of certain

         reimbursement obligation loans, was approximately $195.12 million.

                13.     The rights and priorities of the lenders under the First Lien Credit Facility and the

         Second Lien Credit Facility, comprising various affiliates of Z Capital and TCP (the “Secured

         Lenders”), were and remain governed by an Intercreditor Agreement dated as of March 21, 2012.

                2. DIP Financing

                14.     On the Petition Date, the Debtors sought entry of interim and final orders

         authorizing the Debtors’ entry into a multi-draw secured credit facility (the “DIP Facility”) in the

         amount of $5.5 million, to be provided by the Secured Lenders with Wells Fargo, as agent. The

         DIP Facility, coupled with the use of cash collateral, was structured to provide the Debtors with

         sufficient liquidity and working capital to preserve ordinary course operations and the business

         as a going concern while the Debtors pursued the sale and auction process detailed below.



01:24355082.1




                                                          6
                       Case 18-11795-MFW              Doc 600       Filed 04/04/19       Page 7 of 27



                 15.      On September 6, 2018, the Court entered an order [D.I. 189] (the “Final DIP

         Order”)4 authorizing the Debtors to, inter alia, obtain up to $5.5 million in debtor-in-possession

         financing (the “DIP Financing”). The DIP Financing provided the Debtors with sufficient

         funding to maintain their operations during the Chapter 11 Cases, satisfy the administrative costs

         incurred during the Chapter 11 Cases, and pursue—and ultimately consummate—the RM Asset

         Sale.

                 3. The RM Asset Sale

                 16.      Prior to the Petition Date, the Debtors explored all viable strategic alternatives,

         and retained investment bank Piper Jaffray & Co. in January 2018 to assist them in analyzing

         and pursuing such alternatives.         During the marketing process and in connection with the

         solicitation of interest in the Debtors’ assets, Z Capital, through counsel, advised the Debtors of

         its intention to participate in the prepetition stalking horse process as a potential bidder. As

         detailed in the First Day Declaration, the two members of Holdco’s Board designated and

         compensated by Z Capital immediately recused themselves from any further participation in the

         process of evaluating the stalking horse bids, and subsequent thereto, and upon the conclusion of

         a telephonic auction, Z Capital was selected as the Stalking Horse Bidder based on, among other

         things, its proposed purchase price of $46.75 million and prospect of the provision of a

         consensual DIP Facility, which could be utilized in pursuit of a section 363 sale. On August 5,

         2018, the Debtors entered into an Asset Purchase Agreement (as has been and may be amended,

         supplemented, or modified from time to time, and including all exhibits thereto, the “APA”) with

         FM Restaurants (PT), LLC, an affiliate of Z Capital (the “Stalking Horse Bidder”).



         4
          See Final Order (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361,
         362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C.
         § 363 and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363 and 364 [D.I. 348].
01:24355082.1




                                                                7
                      Case 18-11795-MFW          Doc 600      Filed 04/04/19   Page 8 of 27



                17.     On the Petition Date, the Debtors also sought approval of (i) proposed bid

         procedures (the “Bid Procedures”) in connection with the RM Asset Sale and (ii) certain bid

         protections (the “Stalking Horse Bid Protections”) for the Stalking Horse Bidder.           On

         September 6, 2018, the Court entered an order approving, among other things, the Bid

         Procedures and Stalking Horse Bid Protections [D.I. 187] (the “Bid Procedures Order”), which

         provided, among other things, that interested parties were required to submit Qualified Bids (as

         defined in the Bid Procedures Order) by September 21, 2018 (the “Bid Deadline”).

                18.     The Debtors did not receive any competing bids for any subset of their assets

         prior to the Bid Deadline and, accordingly, the auction scheduled for October 4, 2018, was

         cancelled. The Debtors presented the Stalking Horse Bid, deemed the highest and best bid for

         the Debtors’ assets, at a sale hearing conducted on September 27, 2018.

                19.     On September 28, 2018, the Court entered the Order (I) Approving Asset

         Purchase Agreement and Authorizing the Sale of Certain Assets of the Debtors Outside of the

         Ordinary Course of Business, (II) Authorizing the Sale of Assets Free and Clear of all Liens,

         (III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts

         and Unexpired Leases and (IV) Granting Related Relief [D.I. 288] (the “Sale Order”), thereby

         approving, among other things, the RM Asset Sale and the assumption and assignment of certain

         executory contracts and unexpired leases to FM Restaurants (PT), LLC (together with its

         affiliates or assignees, the “Purchaser”), pursuant to the APA.

                20.     The RM Asset Sale closed on October 29, 2018 (the “Closing Date”). Pursuant to

         the Sale Order and the APA, the Purchaser, among other things, had the ability during the

         Designation Rights Period (as defined in the APA) to designate any Designation Right Contract

         (as defined in the APA) for assumption and assignment, and, subject to objection rights held by


01:24355082.1




                                                          8
                        Case 18-11795-MFW               Doc 600        Filed 04/04/19        Page 9 of 27



         counterparties thereto, such Designation Right Contract would be assumed and assigned to the

         Purchaser.      The period in which any Designation Right Contract may be designated for

         assumption or assignment by the Purchaser has now expired, with the exception of one lease for

         which the applicable landlord, Purchaser, and Debtors have consented to an extension of such

         period through April 15, 2019.

                  21.      Pursuant to Section 2.3 of the APA, the Purchaser assumed certain Assumed

         Liabilities, including, among other things, as more fully described in the APA, (a) allowed and

         unpaid administrative expenses arising under section 503(b)(9) of Bankruptcy Code

         (collectively, “503(b)(9) Claims”) in an amount not to exceed $50,000, (b) accrued and unpaid

         ordinary course trade payables as of the Closing Date that arose after the Petition Date, (c) all

         Liabilities arising from the employment of Transferred Employees post-closing, and (d) certain

         Liabilities arising under the Court-approved KERP. The Purchaser is also obligated to reimburse

         the Debtors for Continuation Costs arising in respect of the continuation by, and ultimate

         assumption or rejection by, the Debtors of the Designation Right Contracts.5

                  22.      Because the Debtors sold substantially all of their assets as a going concern

         pursuant to the RM Asset Sale, the Debtors ceased operating as of the Closing Date, and the

         Purchaser has agreed to reimburse the Debtors for any Continuation Costs associated with

         Designation Right Contracts, the Debtors do not believe any additional administrative expense

         claims (beside Professional Claims that have accrued or will accrue) will accrue against the

         estates after the Closing Date.           The Debtors further believe that the claims bar date and

         reconciliation process (detailed below) accurately captures the administrative expense claim




         5
           Capitalized terms used in this paragraph but not otherwise defined herein shall have the meanings ascribed to such
         terms in the APA.
01:24355082.1




                                                                  9
                       Case 18-11795-MFW               Doc 600        Filed 04/04/19        Page 10 of 27



         exposure of the Debtors and their estates.6 Moreover, the Debtors believe that service of notice

         (the “Dismissal Notice”) of this Motion—which will expressly set forth that any creditors that

         believe that they hold an administrative expense claim arising between October 10, 2018 (the

         Administrative Claims Bar Date, as defined below), and the filing of this Motion, should contact

         Debtors’ counsel or otherwise respond to this Motion regarding such purported claims—will

         ensure that any and all potential holders of administrative expense claims arising post-petition

         will have an additional, if untimely, opportunity to assert such claims or otherwise be heard in

         connection with the relief sought herein.7 As set forth below, the Dismissal Notice will be

         served on all of the Debtors’ creditors and equity holders.

         C.      Sale of Remaining Assets

                 23.      The Debtors have consulted closely with their Secured Lenders in evaluating how

         best to proceed vis-à-vis the estates’ remaining assets, consisting of, primarily, dormant liquor

         licenses, certain outstanding deposits and avoidance actions arising under chapter 5 of the

         Bankruptcy Code (collectively, the “Remaining Assets”). The Debtors also anticipate collecting

         certain deposits associated with rejected leases and executory contracts. The Debtors also

         obtained Court authority to sell certain of their dormant liquor licenses in January and February

         2019 [D.I. 471, 533]. The Debtors intend to use the proceeds realized from those efforts to

         satisfy Allowed 503(b) Claims (to the extent the Purchaser is not obligated to pay such claims),


         6
           The California Department of Tax and Fee Administration has filed three contingent proofs of administrative claim
         in certain of the Chapter 11 Cases for approximately $1.2 million each. The Debtors believe these are protective
         claims for transfer taxes purportedly owing in connection with the RM Asset Sale. The Debtors are in the process of
         filing the transfer tax documentation with the California Department of Tax and Fee Administration demonstrating
         that the amount actually owed is significantly lower. Furthermore, the Purchaser has committed under the APA to
         pay certain of the Debtors’ transfer tax obligations. The Debtors believe that this should result in the consensual
         withdrawal of the proofs of administrative claim or an agreement with the claimant as to their satisfaction. If this
         cannot be achieved, the Debtors intend to object to these claims and obtain their disallowance prior to the dismissal
         of the Chapter 11 Cases becoming effective.
         7
           The Debtors reserve all rights to object to any claims that may be asserted on any applicable grounds, including
         that such claims are untimely asserted.
01:24355082.1




                                                                 10
                      Case 18-11795-MFW          Doc 600         Filed 04/04/19   Page 11 of 27



         likely in part. To the extent that the disposition of the Remaining Assets does not generate

         sufficient funds to satisfy Allowed First Priority Secured Claims and Allowed 503(b) Claims

         respectively in full, the Secured Lenders have committed to funding the balance owed on

         account of such claims, in full satisfaction thereof.

                24.     Upon meeting that commitment, the Secured Lenders have collectively advised

         the Debtors that there will be no more funds made available to satisfy unpaid priority or general

         unsecured claims against the Debtors’ estates. Because the Secured Lenders have committed,

         however, to satisfying all Allowed First Priority Secured Claims and Allowed 503(b) Claims

         (including allowed 503(b)(9) Claims) asserted against the Debtors’ estates, they have agreed to

         pay the “freight” for the remainder of these proceedings. In exchange for this commitment, the

         Secured Lenders have made clear their desire that the Debtors liquidate as many assets (other

         than Avoidance Actions, which they have directed the Debtors not to pursue) as possible within

         the time period during which the Debtors must retain a reserve for any purchase price adjustment

         under the APA, but not to delay dismissal of these Chapter 11 Cases on the hope that someday

         additional assets may materialize.

         D.     Bar Date and Claims Objections

                25.     On October 12, 2018, the Court entered an order [D.I. 322] (the “Bar Date

         Order”) establishing November 15, 2018 (the “Bar Date” and “Administrative Claims Bar

         Date”), as the deadline for non-governmental creditors to file, among other things, proofs of

         claim for claims arising before the Petition Date (including 503(b)(9) Claims) as well as proofs

         of claim asserting administrative priority for claims that arose between the Petition Date and

         October 10, 2018. The deadline for governmental creditors to file claims against the Debtors’

         estates was February 1, 2019.


01:24355082.1




                                                          11
                          Case 18-11795-MFW       Doc 600      Filed 04/04/19   Page 12 of 27



                    26.    Prior to the filing hereof, the Debtors commenced the claims objection process by

         filing four omnibus objections to various claims, including, but not limited to, claims improperly

         asserting administrative expense or secured status, claims for which there is no record of

         liability, claims that should be reduced and/or reclassified, claims that duplicate previously filed

         claims, and claims that have been amended and superseded [D.I. 432, 433, 538, 539]

         (collectively, the “Claims Objections”). The Court has sustained all of the Claim Objections

         [D.I. 462, 747, 582, 583].       The Debtors have objected to claims seeking treatment under

         section 503(b) of the Bankruptcy Code on the grounds that certain claims subject thereto either

         do not qualify for administrative expense priority on legal grounds or such claims lack factual

         support, in whole or in part. The Debtors have also filed two notices of satisfaction (together, the

         “Notices of Satisfaction”) addressing proofs of claim that were satisfied post-petition by virtue of

         Court-authorized payments and, accordingly, are no longer valid claims against the Debtors’

         estates.     The Debtors may file additional Claims Objections or Notices of Satisfaction, as

         appropriate, but in any event endeavor to have all objections resolved prior to, or simultaneously

         with, the Dismissal Date.

         E.         The Debtors’ Books and Records

                    27.    As of the Petition Date, the Debtors maintained voluminous books and records,

         including, without limitation: (a) accounting documents; (b) bank documents; (c) corporate

         governance documents; (d) documents related to contracts, leases and other contractual

         agreements of the Debtors; (e) insurance documents; (f) human resources and other related

         employment documents; (g) documents related to the Chapter 11 Cases; (h) customer lists; and

         (i) electronic documents. Pursuant to section 2.1(i) of the APA, substantially all such books and

         records pertaining to the Debtors have been transferred to the Purchaser. The Debtors have also


01:24355082.1




                                                          12
                       Case 18-11795-MFW              Doc 600        Filed 04/04/19      Page 13 of 27



         obtained an order of this Court authorizing them to reject an unexpired lease related to the

         storage facility containing many of their historical business records and to abandon the records at

         that location [D.I. 515]. To the extent that any books and records remain with the Debtors

         (collectively, the “Books and Records”),8 however, the continued preservation of such Books

         and Records would be a cost and burden to the Debtors’ estates, and the destruction or

         abandonment of such Books and Records is necessary for the resolution of the Chapter 11 Cases.

         Because the Debtors do not have any ongoing operations—and because the process of

         reconciling claims against the Debtors will be complete or otherwise provided for upon the

         Dismissal Date—the abandonment and destruction of such Books and Records would not be

         prejudicial to the Debtors’ stakeholders.            The Debtors accordingly seek approval of the

         abandonment and destruction of any remaining Books and Records in their possession pursuant

         to this Motion.

         F.      Other Administrative Matters

                 28.       On September 4, 2018, the Court entered that certain Order Establishing

         Procedures for Interim Compensation and Reimbursement of Expenses for Professionals

         [D.I. 156] (the “Interim Compensation Order”), pursuant to which the Court approved

         procedures governing applications for and payments of fees and expenses requested by

         Professionals.

                 29.       The Debtors have worked to prepare for the orderly wind-down of the Chapter 11

         Cases. For example, the Debtors have sought, and obtained, numerous orders authorizing the

         rejection of leases and contracts that the Debtors have determined (upon consultation with the


         8
           Because the Debtors’ physical facilities which house the Books and Records were sold to the Purchaser, the
         Debtors do not believe that there are any Books and Records that remain with the Debtors. Out of an abundance of
         caution, however, the Debtors seek the authority to abandon any Books and Records that may be stored off-site, in
         the “cloud,” or elsewhere.
01:24355082.1




                                                                13
                      Case 18-11795-MFW          Doc 600      Filed 04/04/19    Page 14 of 27



         Purchaser, as applicable post-closing) serve no benefit to the estates and are not needed for the

         wind down of the Debtors’ affairs. See [D.I. 155, 288, 310, 392, 436, 482, 519, 534, 584]. To

         the extent that there are any additional contracts that have not been rejected as of the date upon

         which the Initial Order is entered, the Debtors request that the Initial Order authorize the

         rejection of all remaining executory contracts as of the entry of such order.

                                              RELIEF REQUESTED

                30.     By this Motion, the Debtors request entry of: (a) the Initial Order (i) authorizing

         the Debtors to make payments to holders of Allowed First Priority Secured Claims and Allowed

         503(b) Claims, which such claims will be identified in a distribution schedule to be filed on the

         docket in these Chapter 11 Cases prior to dismissal thereof; (ii) establishing procedures for the

         payment of Professional Fees; and (iii) authorizing the abandonment and destruction of Books

         and Records not sold to the Purchaser or otherwise previously addressed; and (b) the Dismissal

         Order (upon filing of a certification of counsel stating that the conditions precedent to dismissal

         as described in this Motion have been met) dismissing the Chapter 11 Cases pursuant to

         section 1112(b) of the Bankruptcy Code. For the avoidance of doubt, the steps taken pursuant to

         the Initial Order shall be made after the Debtors pay all U.S. Trustee fees and pay approved

         Professional Fees. To the extent that there are any assets remaining with the estates upon the

         payment of Allowed First Priority Secured Claims, Allowed 503(b) Claims, and allowed

         Professional Fees, such assets shall be remitted to the Purchaser, as set forth in the APA, or the

         Secured Lenders, on account of their prepetition secured claims and superpriority administrative

         claims granted by the Final DIP Order, as applicable.




01:24355082.1




                                                         14
                       Case 18-11795-MFW              Doc 600        Filed 04/04/19        Page 15 of 27



                                           BASIS FOR RELIEF REQUESTED

         A.      These Chapter 11 Cases Must Be Dismissed if the Elements for “Cause” Are Shown
                 Under Section 1112(b)(4) of the Bankruptcy Code

                 31.      Upon the request of a party in interest, § 1112(b)(1) of the Bankruptcy Code

         provides that, absent unusual circumstances, a court “shall” dismiss a chapter 11 bankruptcy case

         (or convert such case to a case under chapter 7) “for cause.” See 11 U.S.C. § 1112(b)(1). The

         Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”) changed the

         statutory language with respect to conversion or dismissal from permissive to mandatory.9 See

         H.R. Rep. No. 109-31(I), at 442, reprinted in 2005 U.S.C.C.A.N. 88, 94 (stating that the Act

         “mandate[s] that the court convert or dismiss a chapter 11 case, whichever is in the best interests

         of creditors and the estate, if the movant establishes cause, absent unusual circumstances.”); see

         also Nester v. Gateway Access Solutions, Inc. (In re Gateway Access Solutions, Inc.), 374 B.R.

         556 (Bankr. M.D. Pa. 2007) (stating that the amendments to section 1112 limit the court’s

         discretion to refuse to dismiss or convert a chapter 11 case upon a finding of cause); accord In re

         TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D. Colo. 2006) (“Congress has purposefully

         limited the role of this Court in deciding issues of conversion or dismissal, such that this Court

         has no choice, and no discretion, in that it ‘shall’ dismiss or convert a case under Chapter 11 if

         the elements for ‘cause’ are shown under 11 U.S.C. § 1112(b)(4).”). For reasons more fully

         explained below, the Debtors submit that the Court should dismiss the Chapter 11 Cases because

         cause exists. Further, dismissal (and not conversion to a case under chapter 7) is in the best

         interests of the Debtors, their creditors, and their estates.



         9
           Prior to the enactment of BAPCPA, a bankruptcy court had the discretion, pursuant to its broad equitable powers,
         to dispose of a debtor’s case, including by means of dismissal. However, a court was not mandated to dismiss a case
         upon the showing of cause. H.R. Rep. No. 95-595, at 405 (1977), reprinted in 1978 U.S.C.C.A.N. 5963; S. Rep.
         No. 95-989, at 117 (1978), reprinted in 1978 U.S.C.C.A.N. 5787.
01:24355082.1




                                                                15
                        Case 18-11795-MFW               Doc 600        Filed 04/04/19        Page 16 of 27



         B.       Cause Exists to Dismiss the Chapter 11 Cases Because the Debtors Have Ceased
                  Business Operations and Will Have Insufficient Assets to Confirm a Plan

                  32.      Section 1112(b)(4) of the Bankruptcy Code provides a non-exhaustive list of 16

         grounds for dismissal. 11 U.S.C. § 1112(b)(4)(A)-(P). See In re Gateway Access Solutions, 374

         B.R. at 561 (“Generally, such lists are viewed as illustrative rather than exhaustive, and the Court

         should ‘consider other factors as they arise.’”) (quoting First Jersey Nat’l Bank v. Brown (In re

         Brown), 951 F.2d 564, 572 (3d Cir. 1991)); In re 3 Ram, Inc., 343 B.R. at 117 (“While the

         enumerated examples of ‘cause’ to convert or dismiss a chapter 11 case now listed in

         § 1112(b)(4) have changed under BAPCPA, the fact that they are illustrative, [and] not

         exhaustive has not.”) (citation omitted).10

                  33.      One statutory basis to dismiss a case is where a party in interest shows that

         (a) there has been a “loss” or “diminution” of value of the estate and (b) the debtor does not have

         a “reasonable likelihood of rehabilitation.” See 11 U.S.C. § 111(b)(4)(A); see also In re Photo

         Promotion Assocs., Inc., 47 B.R. 454, 458 (Bankr. S.D.N.Y. 1985); Clarkson v. Cooke Sales &

         Service Co. (In re Clarkson), 767 F.2d 417, 420 (8th Cir. 1985) (dismissal is warranted where

         “the absence of financial data and certain sources of income for the [debtors] indicate[d] the

         absence of a reasonable likelihood of rehabilitation”). Further, the dismissal of a chapter 11 case

         has been found appropriate where “a feasible plan is not possible.” In re 3 Ram, 343 B.R. at

         117-18. “If [a] chapter 11 [debtor] cannot achieve . . . reorganization within the statutory

         requirements of the Bankruptcy Code, then there is no point in expending estate assets on

         administrative expenses . . . .” Id. at 118 (citing, inter alia, In re Brown, 951 F.2d at 572).

         10
            In TCR of Denver, the court recognized the apparent typographical error in § 1112(b)(4) of the Bankruptcy Code.
         The sixteen illustrative examples of “cause” set forth in that section are linked by the word “and” after
         subsection (O). Accordingly, strict construction of the statute would require that a debtor establish all of the items
         constituting “cause” before a case can be dismissed by the court. The TCR Court held that Congress could not have
         intended to require a “perfect storm” of all sixteen circumstances listed before a case may be dismissed. See In re
         TCR of Denver, 338 B.R. at 498.
01:24355082.1




                                                                  16
                       Case 18-11795-MFW         Doc 600       Filed 04/04/19    Page 17 of 27



                34.     A chapter 11 plan is not feasible in these cases.            The Debtors liquidated

         substantially all of their assets in connection with the RM Asset Sale and no longer conduct

         business. Post-closing, the Debtors’ estates exist solely to (i) meet the Debtors’ obligations

         under the APA and (ii) effectuate an orderly exit from these Chapter 11 Cases. While doing so,

         the estates continue to accrue Professional Fees and U.S. Trustee fees, which have been

         addressed pursuant to the Final DIP Order and Sale Order. There is no longer a business to

         reorganize or assets to distribute, and thus no reason (or funds available) to pursue a plan of

         reorganization or liquidation.    Accordingly, cause exists to dismiss the Chapter 11 Cases

         pursuant to § 1112(b)(4) of the Bankruptcy Code and relevant case law.

         C.     Dismissal is in the Best Interests of the Debtors’ Creditors and Their Estates

                35.     Once a court determines that cause exists to dismiss a debtor’s chapter 11 case,

         the court must then evaluate whether dismissal is in the best interests of the debtor’s creditors

         and of the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior Siding &

         Window, Inc.), 14 F.3d 240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court is required

         to consider this second question of whether to dismiss or convert.”). A variety of factors

         demonstrate that it is in the best interest of the Debtors’ estates and their creditors to dismiss the

         Chapter 11 Cases.

                36.     First, a dismissal of a chapter 11 bankruptcy case meets the “best interests of

         creditors” test where a debtor has nothing to reorganize and the debtor’s assets are fixed and

         liquidated.   See Camden Ordinance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden

         Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000) (reorganization to salvage

         business which ceased business was unfeasible); Royal Trust Bank, N.A. v. Brogdon Inv. Co. (In

         re Brogdon Inv. Co.), 22 B.R. 546, 549 (Bankr. N.D. Ga. 1982) (court dismissed chapter 11

         proceeding in part where there was “simply nothing to reorganize” and no reason to continue the
01:24355082.1




                                                          17
                      Case 18-11795-MFW          Doc 600       Filed 04/04/19   Page 18 of 27



         reorganization). The Debtors have nothing left to reorganize because substantially all of their

         assets and operations were transferred to the Purchaser upon the closing of the RM Asset Sale,

         and the Debtors have insufficient unencumbered cash to make distributions to creditors pursuant

         to a chapter 11 plan or upon conversion of the Chapter 11 Cases to chapter 7.

                37.     Second, courts have found that dismissal is in the “best interests of creditors”

         where an interested party, other than the debtor, supports the dismissal of the debtor’s chapter 11

         case. See Camden Ordinance, 245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414 (Bankr.

         E.D. Pa. 1995), aff’d, 200 B.R. 568 (E.D. Pa. 1996) (factors weighed more heavily in favor of

         dismissal of chapter 11 case rather than conversion to chapter 7 where debtor and U.S. Trustee

         both favored dismissal).     Here, both the Purchaser and the Secured Lenders, as the major

         remaining stakeholders, support the proposed dismissal.

                38.     Third, a court may find dismissal to be in the “best interests of the creditors”

         where a debtor demonstrates the ability to oversee its own liquidation. See Camden Ordinance,

         245 B.R. at 798; Mazzocone, 183 B.R. at 412 (“Only when a Chapter 11 debtor has no intention

         or ability to . . . perform its own liquidation . . . should a debtor be permitted to remain in

         bankruptcy . . . .”). Here, the Debtors have already liquidated their assets and satisfied their

         obligations under the DIP Financing and they are positioned to satisfy all Allowed First Priority

         Secured Claims and Allowed 503(b) Claims, in full, prior to dismissing the Chapter 11 Cases.

         The Debtors have retained Alvarez & Marsal professionals as their Acting Interim Chief

         Executive Officer, Chief Restructuring Officer, and Chief Financial Officer, and thus benefit

         from their professional guidance. Accordingly, the Debtors have demonstrated their ability to

         oversee their own liquidation, to the extent this factor applies.




01:24355082.1




                                                          18
                          Case 18-11795-MFW       Doc 600       Filed 04/04/19   Page 19 of 27



                    39.    Fourth, and finally, dismissal is appropriate where, as here, it will maximize the

         value of the Debtors’ estates because the alternative—conversion to a chapter 7 liquidation and

         appointment of a trustee—is (a) unnecessary and would provide no benefit to creditors and

         (b) would impose significant additional administrative costs upon the Debtors’ estates without

         any meaningful source of funds to satisfy such costs.

                    40.    Under the circumstances, a chapter 7 trustee would have extremely limited funds

         to satisfy additional claims arising after conversion to cases under chapter 7 of the Bankruptcy

         Code. As noted earlier, substantially all of the Debtors’ assets have been sold to the Purchaser

         pursuant to the RM Asset Sale. The Debtors have further determined that, given the Prepetition

         Lenders’ liens on Avoidance Actions, their superpriority claim of at least $5.5 million, and their

         deficiency claim, additional marketing or efforts to dispose of the Remaining Assets—including

         dormant liquor licenses and Avoidance Actions—would be unlikely to result in a return for the

         Debtors’ prepetition priority or unsecured creditors. As a result, such creditors would not receive

         greater recoveries (and certain creditors and stakeholders could possibly fare worse) in a

         chapter 7 liquidation.     For these reasons, the Debtors submit that a dismissal pursuant to

         section 1112 of the Bankruptcy Code is in the best interests of the Debtors’ creditors and their

         estates.

         D.         Dismissal of the Chapter 11 Cases is Warranted Under Section 305(a) of the
                    Bankruptcy Code

                    41.    Cause also exists to dismiss the Chapter 11 Cases pursuant to section 305(a) of

         the Bankruptcy Code, which provides that the “court, after notice and a hearing, may dismiss a

         case under this title, or may suspend all proceedings in a case under this title, at any time if—

         (1) the interests of creditors and the debtor would be better served by such dismissal or

         suspension . . . .” See 11 U.S.C. § 305(a). Dismissal under section 305(a) is an extraordinary

01:24355082.1




                                                           19
                      Case 18-11795-MFW          Doc 600      Filed 04/04/19   Page 20 of 27



         remedy, and dismissal is only appropriate where the court finds that both creditors and the debtor

         would be better served by dismissal. In re AMC Investors, LLC, 406 B.R. 478, 487-88 (Bankr.

         D. Del. 2009).

                42.       Whether dismissal is appropriate under this provision is determined on a case-by-

         case basis and rests within the sound discretion of the bankruptcy court. In re Sky Grp. Int’l,

         Inc., 108 B.R. 86, 91 (Bankr. W.D. Pa. 1989). Many factors are considered when determining

         the best interests of creditors and the debtor, including (a) the economy and efficiency of

         administration, (b) whether federal proceedings are necessary to reach a just and equitable

         solution, (c) whether there is an alternative means of achieving an equitable distribution of

         assets, and (d) whether the debtor and the creditors are able to work out a less expensive out-of-

         court arrangement that better serves all interests in the case. AMC Investors, 406 B.R. at 488.

                43.       Here, as described above, cause exists for dismissal under section 305 of the

         Bankruptcy Code. The Debtors have sold substantially all of their assets, the only assets left to

         monetize are speculative as to both timing and recovery, the beneficiaries of any value from

         those assets (the Secured Lenders) have advised the Debtors that they should not expend further

         estate resources pursuing such assets, and the Debtors are unable to confirm a liquidating plan.

         Under the circumstances, conversion to chapter 7 would impose additional administrative costs

         with no corresponding benefit to the Debtors’ creditors or their estates.        Dismissal of the

         Chapter 11 Cases as set forth in this Motion, among other things, provides the most efficient,

         cost-effective method of effectuating the wind-down of the Debtors’ estates, and ensures

         payment of all U.S. Trustee fees and allowed administrative claims.

         E.     The Court Should Establish a Procedure to Approve Professional Fees

                44.       In connection with winding down the Debtors’ estates and the dismissal of the

         Chapter 11 Cases, and notwithstanding any provisions to the contrary in the Interim
01:24355082.1




                                                         20
                       Case 18-11795-MFW        Doc 600       Filed 04/04/19    Page 21 of 27



         Compensation Order, the Debtors seek the Court’s approval of procedures for the final payment

         of Professional Fees and expenses incurred by Professionals on behalf of the Debtors’ estates

         throughout the Chapter 11 Cases.

                45.     Specifically, the Debtors request that the Court schedule a final omnibus fee

         hearing (the “Final Fee Hearing”) in the Initial Order. The Debtors further request that the Court

         require all Professionals retained in the Chapter 11 Cases to file final requests for allowance and

         payment of all fees and expenses incurred during the Chapter 11 Cases (collectively, the “Final

         Fee Applications”) not later than twenty-one (21) days after the date the Initial Order is entered

         (the “Final Fee Application Deadline”) and that any objections to the Final Fee Applications be

         filed and served on counsel for the Debtors and such applicable Professional by 4:00 p.m.

         (prevailing Eastern Time) no later than twenty (20) days after the Final Fee Application

         Deadline.

                46.     Courts in this jurisdiction have granted similar relief in the context of dismissals.

         See, e.g., In re The Wet Seal, LLC, No. 17-10229 (CSS) (Bankr. D. Del. Mar. 19, 2019) [D.I.

         1006]; In re The Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 1, 2019) [D.I.

         1436]; In re Quantum Foods, LLC, No. 14-10318 (KJC) (Bankr. D. Del. Apr. 6, 2018)

         [D.I. 1798]; In re Sunco Liquidation, Inc., No. 17-10561 (KG) (Bankr. D. Del. Aug. 18, 2017)

         [D.I. 706].

         F.     The Proposed Distributions Comply with Applicable Law

                47.     Following the payment of allowed Professional Fees pursuant to the Final Fee

         Applications and the calculation and reservation of U.S. Trustee fees, the Debtors intend to pay




01:24355082.1




                                                         21
                        Case 18-11795-MFW                 Doc 600         Filed 04/04/19          Page 22 of 27



         Allowed First Priority Secured Claims and Allowed 503(b) Claims in full, and remit any

         remaining funds11 to the Secured Lenders or Purchaser, as applicable.

                  48.       The proposed distributions comply with applicable law governing distributions of

         estate property in connection with a dismissal. The Supreme Court has acknowledged that

         structured dismissals, which approve distributions to creditors, among other things, are

         “increasingly common.” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 979 (2017). Such

         final distribution schemes “ordered in connection with the dismissal of a Chapter 11 case,”

         however, “cannot, without the consent of the affected parties, deviate from the basic priority

         rules” contained within the Bankruptcy Code. Id. at 978. In other words, a debtor may not use a

         dismissal as a means to distribute assets to a favored class of “low-priority general unsecured

         creditors” while “skipping” a disfavored class that would otherwise be entitled to priority of

         payment under a plan of liquidation. See id. As it applies here, the Bankruptcy Code requires

         distributions first be made to holders of allowed secured claims (from the property or proceeds of

         such property on which they hold liens), and then administrative expenses allowed under

         section 503(b) of the Bankruptcy Code. See 11 U.S.C. §§ 724, 507(a). The Initial Order

         provides for distributions that the Secured Lenders have consented to and are otherwise strictly

         compliant with the priority scheme set forth in sections 507(a), 724, and 726 of the Bankruptcy

         Code. The Debtors, therefore, submit that the relief requested herein is consistent with the

         mandate set forth in Jevic.




         11
            Such funds include (i) any funds that remain reserved and held by the Debtors pursuant to the Order Approving
         Stipulation Among the Debtors, FM Restaurants (PT), LLC and Westchester Fire Insurance Company [D.I. 340],
         (ii) any deposits returned to the Debtors after the closure of all existing utility accounts, and (iii) any other assets that
         remain with the Debtors after the reserves are established and payments set forth in the Initial Order are made.
01:24355082.1




                                                                     22
                      Case 18-11795-MFW          Doc 600       Filed 04/04/19    Page 23 of 27



         G.     The Court Should Authorize the Debtors to Abandon and Destroy the Books and
                Records and Make Payments Necessary in Connection Therewith

                49.     A debtor-in-possession is authorized, upon notice and a hearing, to abandon estate

         property that is of little value to the estate or is otherwise burdensome to maintain, pursuant to

         section 554(a) of the Bankruptcy Code and Bankruptcy Rule 6007. As one bankruptcy court has

         noted, if a debtor “feels an asset is of inconsequential value and benefit to the estate or that it is

         ‘burdensome to the estate,’ [the debtor] may abandon it.” Reich v. Burke (In re Reich), 54 B.R.

         995, 1004 (Bankr. E.D. Mich. 1985).

                50.     Here, the Debtors request that the Court authorize, but not direct, the Debtors to

         abandon and destroy the Books and Records pursuant to sections 105(a) and 554 of the

         Bankruptcy Code, and Bankruptcy Rule 6007, and to make all payments necessary to effectuate

         such destruction. As previously discussed, the Debtors have sold substantially all of their assets

         through the RM Asset Sale, no longer have an operating business, and have largely wound down

         their affairs. A substantial portion of their Books and Records were transferred to the Purchaser

         as part of the RM Asset Sale. To the extent any Books and Records are retained, they will be of

         no value to the Debtors after dismissal of the Chapter 11 Cases. For those reasons, the Debtors

         submit that they should not incur the potentially significant costs associated with maintaining

         and storing Books and Records that have no value to their estates, and they should be authorized

         to abandon and destroy, as applicable, such Books and Records.

         H.     The Court Should Authorize, but Not Require, Dissolution of the Debtors

                51.     Because the Debtors have sold substantially all of their assets and ceased

         operations, the Debtors intend for their corporate entities to be dissolved as soon as reasonably

         practicable upon entry of the Dismissal Order. Courts in this jurisdiction have previously

         authorized the dissolution of debtors by court order in connection with the dismissal of a

01:24355082.1




                                                          23
                      Case 18-11795-MFW         Doc 600       Filed 04/04/19   Page 24 of 27



         chapter 11 case, in accordance with applicable state law. See, e.g., In re Quantum Foods, LLC,

         No. 14-10318 (KJC) (Bankr. D. Del. Apr. 6, 2018) [D.I. 1798]; In re Sunco Liquidation, Inc.,

         No. 17-10561 (KG) (Bankr. D. Del. Aug. 18, 2017) [D.I. 706]; In re TAH Windown, Inc., No.

         16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. 408]; In re Hospitality Liquidation I, LLC,

         No. 13-12740 (BLS) (Bankr. D. Del. Jan. 5, 2015) [D.I. 447].

                52.     It is appropriate and necessary for the Court to authorize the dissolution of the

         Debtors. The Debtors have no further business to conduct and no other purpose in remaining

         active as corporate entities in their respective jurisdictions. The Debtors may incur additional

         taxes and statutory fees owing to their continued corporate existence absent their prompt

         dissolution. Accordingly, it is in the best interests of the Debtors’ estates for the Debtors to

         dissolve as soon as practicable following entry of the Dismissal Order.

         I.     All Prior Releases, Stipulations, Settlements, Rulings, Orders and Judgments
                Should Remain Binding and Should Continue To Have Full Force and Effect

                53.     The dismissal of a chapter 11 case ordinarily vacates all orders previously entered

         by the bankruptcy court and restores all parties to the prepetition status quo. See 11 U.S.C.

         § 349(b). A bankruptcy court may, however, “for cause, order[] otherwise . . . .” Id. Courts in

         this jurisdiction have regularly maintained the enforceability of orders, including those approving

         releases and settlements, after a dismissal, notwithstanding section 349 of the Bankruptcy Code.

         See, e.g., In re Sunco Liquidation, Inc., No. 17-10561 (KG) (Bankr. D. Del. Nov. 6, 2017) [D.I.

         865] (giving continued effect to orders entered throughout the pendency of the chapter 11 cases);

         In re Old Towing Co., Case No. 17-10249 (LSS) (Bankr. D. Del. May 30, 2017) [D.I. 381]

         (giving continued effect to 363 sale order and any releases, injunctions and successor liability

         provisions provided for in such sale); In re TAH Windown, Inc., Case No. 16-11599 (MFW)



01:24355082.1




                                                         24
                          Case 18-11795-MFW        Doc 600       Filed 04/04/19   Page 25 of 27



         (Bankr. D. Del. Jan. 13, 2017) [D.I. 408] (giving orders, releases, and injunctions continuing

         effect).

                    54.    In these cases, the Debtors have sold substantially all of their assets to the

         Purchaser pursuant to a highly negotiated and complex series of transactions. See supra ¶¶ 16–

         22.    Following the RM Asset Sale, the Debtors pursued an orderly wind-down of these

         Chapter 11 Cases, including evaluating and objecting to various claims, assuming and assigning

         various executory contracts and unexpired leases, and disposing of remaining estate property.

         Given all of these facts and circumstances, ample cause exists to allow all prior orders, releases

         (including, without limitation, all releases granted to the DIP Lender and Prepetition Lenders and

         any other Releasee (as defined in the DIP Order) through the DIP Order), stipulations,

         settlements, rulings, and judgments entered by the Court in connection with the Chapter 11 Cases

         to be given continued effect, notwithstanding the requested dismissal, unless otherwise provided

         by a subsequent stipulation with the same party or parties.

         J.         The Certification Process and the Request for Entry of Final Dismissal Order is
                    Reasonable Under the Circumstances

                    55.    As soon as reasonably practicable following the filing of a certification of counsel

         stating that the conditions precedent to dismissal have been met (the “Certification”), the Debtors

         request that the Court enter the Dismissal Order, substantially in the form submitted herewith.

         Among other things, the Certification will verify that: (a) all quarterly fees of the U.S. Trustee

         owed in connection with the Chapter 11 Cases have been paid in full and all Monthly Operating

         Reports have been filed, (b) the Professional Fees incurred in the Chapter 11 Cases have been

         approved on a final basis (to the extent applicable) and paid in full, and (c) all Allowed First

         Priority Secured Claims and Allowed 503(b) Claims have been paid in full. The Dismissal Order

         will dismiss the Chapter 11 Cases immediately upon entry.

01:24355082.1




                                                            25
                      Case 18-11795-MFW         Doc 600       Filed 04/04/19    Page 26 of 27



                56.     The Debtors intend to serve the Certification on the U.S. Trustee and all entities

         that have requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”),

         but will not send the Certification to all of the Debtors’ creditors and equity holders and parties

         in interest, as such parties will receive reasonable notice of the proposed dismissal through the

         Dismissal Notice.

                                                     NOTICE

                57.     A copy of this Motion and notice of the hearing thereon are being sent to (i) the

         Notice Parties; (ii) Thompson Hine LLP, as counsel to Wells Fargo Bank, National Association,

         as agent to the Secured Lenders; (iii) Cleary Gottlieb Steen & Hamilton LLP, as counsel to Z

         Capital Group, LLC; (iv) Morris, Nichols, Arsht & Tunnell LLP, as co-counsel to Z Capital

         Group, LLC; (v) Schulte Roth & Zabel LLP and Landis, Roth & Cobb, LLP, as co-counsel to

         Tennenbaum Capital Partners, LLC; (vi) holders of Allowed 503(b) Claims; and (vii) holders of

         Allowed First Priority Secured Claims.

                58.     In addition, the Debtors are providing the Dismissal Notice by first-class United

         States Mail to all of the Debtors’ creditors and equity holders, as provided in Bankruptcy

         Rule 2002(a)(4). The Dismissal Notice includes specific information regarding how to obtain a

         copy of this Motion free of charge and the procedures for filing objections to this Motion. In

         addition, the Dismissal Notice will advise all parties that, to the extent they believe they hold an

         administrative expense claim arising between October 10, 2018, and the filing of this Motion,

         such parties shall contact the Debtors’ undersigned counsel and, as appropriate, file a response

         by the deadline to submit objections to this Motion.        The Debtors submit that, under the

         circumstances, no other or further notice is necessary.




01:24355082.1




                                                         26
                      Case 18-11795-MFW           Doc 600       Filed 04/04/19   Page 27 of 27



                                                    CONCLUSION

                 WHEREFORE the Debtors respectfully request entry of (i) the Initial Order, granting

         certain of the relief requested herein, (ii) the Dismissal Order, upon filing of the Certification,

         and (iii) such other and further relief as is just and proper.

         Dated: April 4, 2019                   SIDLEY AUSTIN LLP
         Wilmington, Delaware
                                                Kenneth P. Kansa (pro hac vice pending)
                                                Alyssa Russell (pro hac vice pending)
                                                One South Dearborn
                                                Chicago, Illinois 60603
                                                Telephone: (312) 853-7000
                                                Facsimile: (312) 853-7036

                                                          -and-

                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                /s/ Andrew L. Magaziner
                                                Robert S. Brady (No. 2847)
                                                Edmon L. Morton (No. 3856)
                                                Andrew L. Magaziner (No. 5426)
                                                Elizabeth S. Justison (No. 5911)
                                                Betsy L. Feldman (No. 6410)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                                IN POSSESSION




01:24355082.1




                                                           27
